OFFICE     OF THE ATTORNEY GENERAL     OF TEXAS
                              AUSTIN




    Honorable Aubr ey Robiron


    Dear Sirs




                  We eoknowledg               ur letter o?
    rsoent date, reedlng es
t




                                    soholastios hare
                                    ark,   end eooording
                                    Bred by your d8part-
                                    Ot' OOUAtJ superhtend-
                                  he period for which the


                         Department cb Eduoatioa has re-
                        ary from $2000,to jlSO0, aIlAU3lly
                        perintendent has In his pos,ression
                        ten by this sam auditor on Meroh
                        ch time this same question exactly
           arose, end he ruled as follows:
                 et This Department has held consistently
           for a number of yeerr that the salary of thr
           superintendent  could not be rsduoed durFng the
           term for the reason that he is eleoted to the
           office upon thst basis, eAd therefore ee loag
           as the incu:nbentholds the otflce he is entitled
Honorable Aubrey Robleon              Paer   2


            Vhr    Cpaestlon to be answered             1s:

           ** Can the 83. ary of the County Super-
     intendent of ldorrle County be reduoed from
     $2000 to $1800 annually, beoause of the drop
     Ln roholastlos or must it remain nt $2000?*"
           Replying to the above question you arc advised
 that opl~lon O-1833 olted by you dealt only with the
 qU06tiOA Of the OXlSteAO6 Of the Offi    Of COUety Super-
 intendent rrh6~ the 8oholastlo 06~8~6 fells below 3000,
 (end oartaln related questions) but did not de61 with
 the qusstion of the relary o? the Oounty Superintend6nt.
           The salary of the County Superlntsndsnt le
 fixed by Article 2700.' R.C.S. 1925 rhloh reads es
 follower

           "The 616OtlVE COllQty SUp6riAttXld6RtBshall
      reoslts from the Avalleblo Sohool Fund of their
      rsspectlve oountles annusl salaries bass6 on the
      roholastlo population of suoh oountlrs ee r0li0n0:
            nPopuletlon
            3000 or less
            3ooa to is000
            4001 to 5000
           ". . . .
           "In making the annual budget for County
      Admlnlstretlon expenses the County Sohool
      t'l'USt6Wsh311make 6llOWaAO6 Out Of the
      State Available Sohool Fund for salary and
      6Xp6AB88    Of   the   OffiCe     Of   tb?   COUAty     SUp6F-
      IntendeAt end the name shell be detsrmlned
      by the resident scholestlo population of the
      oounty. It shell be the duty 0: the County
      Board of Trustees to file the budget for
      county edainistrstlon expense with the %Cste
                  C Eduoation on or beiora September
      Depqrtment o-
      first of eaoh soholastlo year, the budgst to
      be approved snd 06rtiff6d to by the Fresldent
      of the County Roard of Fducqtim and attested
                                                               180

Honornblr Aubrey Roblson      Page 3


       to by the County Superlntsadent. The oaf&-
       psrrsatloo herein provided for 8hsll be paid
       mOAthly upon the order Of the County Sohool
       Tru8tses; provided that the 6alery for the
       month of Se tember shall no6 be paid until
       the County i UperinteAdent preasnts 6 reoaipt
       from the State Superintendent rhowing thst
       he has made all reports required oi him,*
           Thls~de artment, in o lnlon Ho. O-&806, held
that when the sohoP astlo populat 4 OA is lnoreassd frca a
lower to a higher breoket, the salary of the County Super-
intendant  is oorrespoadlngly lnor66664,    and we think thr
rams au10 should be applied when the 6oholaatlo population
18 deoraased.
           You are advised that the ralary of the County
Superintendent of Morris County 16 $1800 80 long a8 the
soholastlo population r eavlne below 3000, but if it should
increese ln the next or sny suooeeding odnsu6 h%s salary
will b6 oorrespondingly Increased, in eooordenos  with the
salary soh6dule oontsLn6d in hrtiole 2700...


                             Yowp very truly-,.




‘XC:   iod